Wood, J., dissenting. 1. That portion of the act of February 27, 1875, contained in section 4338' of Kirby’s Digest lays a property tax and is unconstitutional and void. In plain terms it imposes a “tax of two and one-half per centum on the net receipts” of insurance companies doing business in this State, and in express terms says “such tax shall be in lieu of all other taxes — .State, county or municipal — on such receipts.” It thus fixes a definite rate on one species of property (net receipts) without any reference whatever to the general rate of taxation on other property in the State. The rate of State taxes on other property in the State was much lower than two and one-half per cent, and the municipal and county taxes varied, some being higher and some lower. So, the rate of State taxes fixed by this statute on the net receipts of insurance companies was not equal and uniform throughout the State, with the rate of taxation imposed on other species of property. Section 5, article 16, ’Constitution 1874, provides “All property subject to taxation shall be taxed according to its value, that value to be ascertained in such a manner as the General Assembly shall direct, making the same equal and uniform throughout the State. No one species of property from which á tax may be collected, shall be taxed higher than another species of equal value.” A similar provision is contained in all the Constitutions prior to the present one, and this court, from the first to the last has invariably ruled under this provision that “The Legislature had no power to discriminate, and fix upon one description or species of property, a greater tax than that fixed by law upon every other description or species of property of equal value, subjected to taxation.” Stevens and Wood v. State, 2 Ark. 291; Fletcher v. Oliver, 25 Ark. 289; Little Rock & Ft. Smith Ry. v. Worthen, 46 Ark. 312-27; Ex parte Ft. Smith & Van Buren Bridge Company, 62 Ark. 461. It follows that the act as a property tax is in plain violation of the Constitution. But if the act was intended simply to fix an occupation tax, or a tax on the privilege of doing business in the State, then it would not be unconstitutional, for the present Constitution contains no inhibition against an occupation tax on insurance companies or requiring that such taxes shall be equal and uniform. 2. The act of 1875, supra, has all the earmarks of a property tax 'and none of the distinguishing features of an occupation tax. If the Legislature had intended to impose an excise tax, entirely different language would have been employed. We must resolve every doubt in favor of the constitutionality of the statute, but should not give the language used a meaning obviously not intended. The intention must be gathered from the language used, giving some effect, if possible, to every part of the act. When these familiar rules of construction are followed here, there is no escape from the conclusion that the act now under review was intended to lay a tax on property. The language “shall pay a tax on net receipts” shows a property tax was intended. “Net receipts” are property. Then the words “such tax shall be in lieu of all other taxes — State, county or municipal — on such net receipts” show conclusively to our minds that the Legislature intended that the tax imposed by the- act was “in lieu of State, county and municipal property taxes. ’ ’ If the Legislature had intended by this iacf to lay an occupation tax, would it not have said iso in plain terms, or used language from which, such meaning could be reasonably inferred? For instance, if the Legislature had intended to lay an occupation tax, would it not have designated it in such plain terms as an “occupation” or “privilege” tax? .The act makes no provision .for forfeiture of the right to do business. It does not provide that the Auditor shall not issue the license to do -business unless the tax is paid. In all statutes laying -a privilege or occupation tax, some such language as the above is usually employed. See New York Life Ins. Co. v. Bradley, 65 S. E. 434-36. At the time of the passage of this .act, the only privilege tax in -existence was imposed by the act of 1873. That act at that time was in full force and effect, and-if the Legislature of 1875 had intended the act under review as a substitute for the State privilege tax of 1873, it would have said so in plain terms, or used language that would have indicated a purpose to lay a privilege tax. Numerous authorities are cited in the exhaustive brief of appellant-to show that the act of 1875 lays a property tax and as such is in plain violation of the -Constitution. It is conceded in the majority opinion that the clause “in lieu of all other taxes — State, county or municipal — on such receipts ’ ’ violates that provision of the -Constitution which requires uniformity and equality in taxation -and for that reason is void. This demonstrates conclusively the correctness of my conclusion. For, if it were a .privilege tax, it -could not violate any provision of our Constitution as to uniformity and equality of taxation, because, as we have seen, there is no provision of our Constitution requiring equality and uniformity in occupation taxes. 3. But the majority decides that the first part of the section laying the “tax on net receipts” is an occupation tax and that the clause “in lieu of all other taxes * * * on such receipts,” although .-a property tax, may be eliminated, and the act thus upheld. We do not see how it is possible to so treat this act without entering the domain of legislation. The manifest purpose of the Legislature, as gathered from the whole act, and especially th-at clause which expressly says the tax levied shall be “in’ lieu of all other taxes,” was to provide for a commuted property tax. The purpose of so doing .at that time was to lessen the ¡burdens imposed upon insurance companies. But this could not he done by laying upon domestic companies an occupation tax which at that 'time they were not paying, nor by laying upon foreign companies an occupation tax in addition to the tax of three per centum for the privilege of doing business, which they were then paying under the act of 1873. The purpose of the Legislature being to lessen instead of increasing the burden of taxation at that time, it would not have passed the act with the “in lieu” clause eliminated. For with that clause eliminated, the insurance companies would have had to pay not only the 'two 'and one-half per centum, but the regular State, county and municipal taxes, which the Legislature thought by this “in lieu” clause it was eliminating. Even if the Legislature had intended the two and one-half per centum as an occupation tax, if it had known that the clause “in lieu of, etc.,” was to be eliminated, who can say that it would not have made the .tax, as an occupation fax, much less than two and one-half per centum. It seems to us that the “in lieu” clause ¡so colors and permeates, the whole enactment, that such clause can not be taken out and still leave such an .act as the Legislature would have passed. On the contrary, by striking out the “in lieu” clause, we know that the purpose of the Legislature has be'en ignored, and an act.entirely different from what was contemplated has been ¡substituted. That, under our system of government, should not be done. Ex parte Deeds, 75 Ark. 542. “If it is manifest from an inspection of the law itself that the invalid portion formed an inducement to its passage, the entire ¡act will fail. It is not necessary that the invalid portion of an act of the Legislature should have operated as the sole inducement to the passage of the law to render the same void. It will have that effect if the void part to ¡any extent influenced the Legislature in passing the statute.” State ex rel. v. Poynter, 59 Neb. 417. I therefore dissent from that part of the opinion which holds that section 4338 of Kirby’s Digest is valid as imposing an occupation tax. In other respects, I concur. Justice Smith concurs in this dissent.